DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-9, 11-12, 14-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments are generally persuasive in light of the most recent response and amendments made after the final rejection.  The prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 8 element limitations as amended, or the combination of all claim 15 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of having one or more button sections on a top surface of the shell, the one or more button sections comprising a second plurality of support members, wherein the second plurality of support members are connected to one another at angles defining perimeters of a second plurality of polygonal cells on the one or more button sections, wherein the perimeters of the second plurality of polygonal cells define empty spaces between the second plurality of support members.  In addition, in regard to claim 8 the prior art of record at least does not expressly teach the concept to having one or more button sections on a top surface of the shell, the one or more button sections comprising a second framework of support members defining second polygonal openings on the one or more button sections.  Moreover, in regard to claim 15 the prior art of record at least does not expressly teach the concept of having one or more button .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621